Opinion issued April 9, 2013.




                                      In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-12-01122-CV
                             ———————————
                  IN RE EDWARD ROY NEWSOME, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Edward Roy Newsome, seeks

relief from a trial court judgment.

      We deny the petition for writ of mandamus. All pending motions are

dismissed as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.